PER CURIAM.
The claimant raises five issues on appeal, only one of which has merit. In denying the claim for continuing medical care, the deputy commissioner expressly relied on the report of a Dr. Antonio Prats. This report is not in the record, nor does the record show that it was admitted into evidence. The case must be remanded so that the *1034deputy commissioner may determine whether Prats’ report should have been included and, if not, whether the medical evidence in the existing record supports the order.
The denial of the claim for continued treatment is reversed and the cause remanded; all other portions of the order are affirmed.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.